Title: From George Washington to Thomas Johnson and Thomas Sim Lee, 10 September 1785
From: Washington, George
To: Johnson, Thomas,Lee, Thomas Sim



Gentn
Mount Vernon 10th Septr 1785.

Your favor of the 30th ulto did not reach me until the 8th instant; I went the next day to Alexandria & laid it before Colos. Fitzgerald and Gilpin, who with myself, acceded fully to the propriety of your proposal of buying servants. Of this, the Secretary was directed to inform you; also of our sentiments respecting the hire of Negroes by the year, & to ask your opinion of the number necessary, & of the terms on which to employ them.
Colo. Gilpin has lately seen Mr Stuart, who informed him that fifty hands were then employed at Seneca, & in his opinion going on very well until the waters were swelled by the late rains. He & I, (if I am not prevented by company which I have some reason to expect about that time) intend to be at Seneca on Wednesday the 21st—& at the Great Fall at Eight o’clock next morning; where we are to meet Colo. Fitzgerald for the purpose of viewing for our private satisfaction, the place talked of fer the Canal; & the water between the Great & little falls. Mr Stuart informed Colo. Gilpin that he had never seen the Butcher from

Fredk town; nor had he received an ounce of provisions from him.
I am sorry to receive so unfavourable a report from Shenandoah as your letter contains; I hope it will mend, or the cause must be removed. If the health of Mr Johnson, and the circumstances of Mr Lee would permit them to visit that place now & then; it would, I am persuaded, have a happy effect: the eye of a Director will be of service to the Conductors. With very great esteem & regard I am Gentn &c. &c.

G: Washington

